       Case 1:20-cv-03911-MAB Document 27     Filed 09/16/21    Page 1 of 23




          IN THE UNITED STATES COURT OF INTERNATIONAL TRADE

BEFORE: THE HONORABLE MARK A. BARNETT, CHIEF JUDGE
                                         ______
                                                )
PRIMESOURCE BUILDING PRODUCTS, INC.,            )
                                                )
                    Plaintiff,                  )
                                                )
               and                             )
                                                )
CHENG CH INTERNATIONAL CO., LTD., ET AL., )
                                                ) Consol. Ct. No. 20-03911
                    Consolidated Plaintiffs,   )
                                                ) PUBLIC DOCUMENT
               v.                               )
                                                )
UNITED STATES,                                  )
                                                )
                    Defendant,                  )
                                                )
               and                             )
                                                )
MID CONTINENT STEEL & WIRE, INC.,               )
                                                )
                    Defendant-Intervenor.      )
                                                )


      DEFENDANT-INTERVENOR MID CONTINENT STEEL & WIRE, INC.’S
                        RESPONSE BRIEF

                                   Adam H. Gordon
                                   Jennifer M. Smith
                                   Ping Gong
                                   Lauren Fraid
                                   THE BRISTOL GROUP PLLC
                                   1707 L Street, N.W.
                                   Suite 570
                                   Washington, DC 20036
                                   T: (202) 991-2700
                                   E: adam.gordon@bristolgrouplaw.com
                                   Counsel to Mid Continent Steel & Wire, Inc.

Dated: September 16, 2021
           Case 1:20-cv-03911-MAB Document 27                                       Filed 09/16/21               Page 2 of 23




                                                    TABLE OF CONTENTS

                                                                                                                                           Page

TABLE OF CONTENTS................................................................................................................. i

TABLE OF AUTHORITIES .......................................................................................................... ii

STATEMENT PURSUANT TO RULE 56.2 ..................................................................................1

ARGUMENT ..................................................................................................................................1

I.        COMMERCE’S CALCULATION OF THE ALL-OTHERS RATE IS IN
          ACCORDANCE WITH LAW AND SUPPORTED BY SUBSTANTIAL EVIDENCE ...1
            A.      Commerce’s Calculation of the All-Others Rate Is in Accordance with Law
                    Because the Statute, the Statement of Administrative Action, and Judicial
                    Precedents All Support the “Expected Method” Used by Commerce .....................1
            B.      Commerce’s Calculation of the All-Others Rate Is Supported by Substantial
                    Evidence Because There Is No Substantial Evidence That the All-Others Rate Is
                    Not Reasonably Reflective of the Non-Selected Companies’ Potential Dumping
                    Margins ......................................................................................................................5
            C.      Commerce Reasonably Determined Not to Pull Forward Rates from Past Reviews
                    as the All-Others Rate .............................................................................................15

II.     CONCLUSION ....................................................................................................................17




                                                                        i
           Case 1:20-cv-03911-MAB Document 27                                  Filed 09/16/21            Page 3 of 23




                                              TABLE OF AUTHORITIES

                                                              CASES

Albemarle Corp. & Subsidiaries v. United States,
      821 F.3d 1345 (Fed. Cir. 2016).................................................................................. passim

Astoria Fed. Sav. & Loan Ass’n v. Solimino,
       501 U.S. 104 (1991) .............................................................................................................7

Changzhou Hawd Flooring Co., Ltd. v. United States,
      848 F.3d 1006 (Fed. Cir. 2017).................................................................................. passim

Changzhou Wujin Fine Chemical Factory Co., Ltd. v. United States,
      701 F.3d 1367 (Fed. Cir. 2012)....................................................................................11, 12

GODACO Seafood Joint Stock Co. v. United States,
    494 F. Supp. 3d 1294 (CIT 2021) ......................................................................................12

Qingdao Qihang Tyre Co. v. United States,
      308 F. Supp. 3d 1329 (CIT 2018) ........................................................................................5

Qingdao Sea–Line Trading Co., v. United States,
      766 F.3d 1378 (Fed. Cir. 2014)..........................................................................................11

Mid Continent Steel & Wire, Inc. v. United States,
      321 F. Supp. 3d 1313 (CIT 2018) ..........................................................................12, 14, 15

Navneet Publications (India) Ltd. v. United States,
      999 F. Supp. 2d 1354 (CIT 2014) ......................................................................................12

Salman Ranch Ltd. v. United States,
      573 F.3d 1362 (Fed. Cir. 2009)............................................................................................7

Solianus, Inc. v. United States,
       391 F. Supp. 3d 1331 (CIT 2019) ................................................................................12, 13

Yangzhou Bestpak Gifts & Crafts Co., Ltd. v. United States,
      716 F.3d 1370 (Fed. Cir. 2013)........................................................................................8, 9


                                                           STATUTES

19 U.S.C. § 1673d (c)(5)........................................................................................................ passim
19 U.S.C. § 1677m(a)(1)(A)(i) ......................................................................................................10


                                                                   ii
           Case 1:20-cv-03911-MAB Document 27                                     Filed 09/16/21             Page 4 of 23




19 U.S.C. § 3512(d) .........................................................................................................................3


                                                         REGULATIONS


19 C.F.R. § 351.301(c)...................................................................................................................10


                    ADMINISTRATIVE DETERMINATIONS & PUBLICATIONS

Aluminum Extrusions from the People’s Republic of China: Final Results of Countervailing Duty
      Administrative Review and Rescission of Review; 2015,
      82 Fed. Reg. 57,951 (Dep’t of Commerce Dec. 8, 2017) ..................................................16

Drawn Stainless Steel Sinks from the People’s Republic of China: Preliminary Results of the
      Antidumping Duty Administrative Review and Preliminary Determination of No
      Shipments; 2016-2017,
      83 Fed. Reg. 658 (Dep’t of Commerce Jan. 5, 2018) ........................................................16

Tapered Roller Bearings and Parts Thereof, Finished and Unfinished, from the People’s
      Republic of China: Final Results of Antidumping Duty Administrative Review, and
      Rescission of New Shipper Review; 2015-2016,
      83 Fed. Reg. 1,238 (Dep’t of Commerce Jan. 10, 2018) ...................................................16



                                         MISCELLANEOUS AUTHORITIES

Statement of Administrative Action accompanying the Uruguay Round Agreements Act,
          H.R. Doc. No. 103-316 (1994) ........................................................................................2, 3




                                                                     iii
        Case 1:20-cv-03911-MAB Document 27               Filed 09/16/21     Page 5 of 23




                         STATEMENT PURSUANT TO RULE 56.2

     1. The Administrative Determination Under Review

        The administrative determination under review is the U.S. Department of Commerce’s

(“Commerce”) final results of the fourth administrative review of the antidumping duty order on

certain steel nails from Taiwan. Certain Steel Nails From Taiwan: Final Results of Antidumping

Duty Administrative Review and Final Determination of No Shipments; 2018-2019, 85 Fed. Reg.

76,014 (Dep’t Comm. Nov. 27, 2020) (PR 92)1 (“Final Results”); see also accompanying Issues

and Decision Memorandum (PR 90) (“Final IDM”). The period of review is July 1, 2018,

through June 30, 2019.

     2. Issue Presented for Review

        Whether Commerce’s calculation of the all-others rate assigned to non-selected

companies is supported by substantial evidence and is otherwise in accordance with law.

                                          ARGUMENT

I.      COMMERCE’S CALCULATION OF THE ALL-OTHERS RATE IS IN
        ACCORDANCE WITH LAW AND SUPPORTED BY SUBSTANTIAL
        EVIDENCE

        Mid Continent adopts and incorporates by reference the arguments and analysis presented

on behalf on Defendant United States in its Response Brief. See U.S. Response Brief at 5-23.

        A.     Commerce’s Calculation of the All-Others Rate Is in Accordance with Law
               Because the Statute, the Statement of Administrative Action, and Judicial
               Precedents All Support the “Expected Method” Used by Commerce

        Both Plaintiff PrimeSource Building Products, Inc. (“PrimeSource”) and Consolidated

Plaintiffs Cheng Ch International Co., Ltd., et al. (collectively, “Cheng Ch”) argue that

Commerce’s calculation of the all-others rate (78.17%) assigned to companies not selected for


1
  Documents on the public administrative record in this proceeding are referred to in this brief by
the abbreviation “PR.”

                                                 1
        Case 1:20-cv-03911-MAB Document 27                Filed 09/16/21     Page 6 of 23




individual examination (the “non-selected companies”) is not in accordance with law and not

supported by substantial evidence, because they contend that this all-others rate allegedly is not

reasonably reflective of the non-selected companies’ potential dumping margins. See generally,

PrimeSource Brief at 10-34 and Cheng Ch Brief at 2-6. Commerce calculated the all-others rate

based on an average of the individual rates applied to mandatory respondents Bonuts (78.17%)

and PT (78.17%), which were in turn based entirely on adverse facts available (“total AFA”),

because both Bonuts and PT failed to respond to Commerce’s questionnaire. See Final IDM at

9-10 (PR 90).

       However, the statute, the Statement of Administrative Action accompanying the Uruguay

Round Agreements Act (the “SAA”), and judicial precedents all support basing the all-others

rate on the total AFA rates calculated for the mandatory respondents in this review. In general,

Commerce calculates the all-others rate as the weighted average of dumping margins calculated

for individually examined respondents, excluding any zero, de minimis, and total facts available

margins. 19 U.S.C. § 1673d (c)(5)(A). However, the statute provides an exception where, as is

the case here, all dumping margins calculated for individually examined respondents are zero, de

minimis, or total facts available margins. In such cases, Commerce “may use any reasonable

method” to determine the all-others rate, “including averaging” the zero, de minimis, or total

facts available margins calculated for individually examined respondents. 19 U.S.C. § 1673d

(c)(5)(B).2




2
  Although 19 U.S.C. § 1673d(c)(5) applies on its face only to investigations, Commerce
generally employs the same methodology for calculating the all-others rate in administrative
reviews. See Final IDM at 10 (PR 90); see also, Albemarle Corp. & Subsidiaries v. United
States, 821 F.3d 1345, 1352-1353 (Fed. Cir. 2016).

                                                 2
        Case 1:20-cv-03911-MAB Document 27                Filed 09/16/21     Page 7 of 23




       Indeed, the SAA, which is recognized by Congress as an authoritative expression

concerning the interpretation and application of the Tariff Act of 1930, as amended (the “Act”),

see 19 U.S.C. § 3512(d), explains that in situations where the statutory exception applies:

            The expected method in such cases will be to weight-average the zero
            and de minimis margins and margins determined pursuant to the facts
            available, provided that volume data is available. However, if this
            method is not feasible, or if it results in an average that would not be
            reasonably reflective of potential dumping margins for non-investigated
            exporters or producers, Commerce may use other reasonable methods.

The SAA, H.R. Doc. No. 103–316, Vol. 1 at 873 (1994), reprinted in 1994 U.S.C.C.A.N. 4040,

4201 (the “SAA”) (emphases added).

       This expected method has also been affirmed by the U.S. Court of Appeals for the

Federal Circuit (“CAFC”) in Albemarle Corp. & Subsidiaries v. United States, 821 F.3d 1345

(Fed. Cir. 2016), and Changzhou Hawd Flooring Co., Ltd. v. United States, 848 F.3d 1006 (Fed.

Cir. 2017). In Albemarle, the CAFC held that Commerce erred in using data from a previous

review to determine the separate rate (the equivalent, in nonmarket economy cases, of the all-

others rate) instead of basing the separate rate on an average of the de minimis rates calculated

for mandatory respondents under the expected method:

            The SAA thus makes clear that under the statute, when all individually
            examined respondents are assigned de minimis margins, Commerce is
            expected to calculate the separate rate by taking the average of those
            margins. Commerce may use “other reasonable methods,” but only if
            Commerce reasonably concludes that the expected method is “not
            feasible” or “would not be reasonably reflective of potential dumping
            margins.”

                                         *       *       *

            The very fact that the statute contemplates using data from the largest
            volume exporters suggests an assumption that those data can be viewed
            as representative of all exporters. The statute assumes that, absent such
            evidence, reviewing only a limited number of exporters will enable
            Commerce to reasonably approximate the margins of all known
            exporters. As the CIT has explained, “{t}he representativeness of the

                                                 3
        Case 1:20-cv-03911-MAB Document 27                 Filed 09/16/21     Page 8 of 23




            investigated exporters is the essential characteristic that justifies an ‘all
            others’ rate based on a weighted average for such respondents.” Nat’l
            Knitwear & Sportswear Ass’n v. United States, 779 F.Supp. 1364, 1373–
            74, 15 C.I.T. 548, 559 (1991).

Albemarle, 821 F.3d at 1352-1353.

       Similarly, in Changzhou Hawd, the CAFC held that Commerce “could not deviate from

the expected method unless it found, based on substantial evidence, that the separate-rate firms’

dumping is different from that of the mandatory respondents,” which it had not done in that case,

and the agency erred when it assigned a separate rate that, though not specified numerically, was

declared to be more than de minimis, even though it found zero or de minimis margins for all

three mandatory respondents. Changzhou Hawd, 848 F.3d at 1011-1012.

       Although both Albemarle and Changzhou Hawd deal with situations where all mandatory

respondents received de minimis rates, the underlying rationale should apply with equal force

where all mandatory respondents receive total AFA rates. This is precisely what Commerce has

done here: it calculated the all-others rate based on an average of the two total AFA margins

assigned to Bonuts and PT. As Commerce explained in the Final IDM:

            There is a well-established basis both in law and Commerce’s practice to
            “calculate the nonselected respondents’ dumping margin based on the
            mandatory respondents’ rates.” Moreover, in this case, and consistent
            with our practice and the prevailing law, Commerce has applied the
            “expected method” as intended by Congress.

                                   *       *          *

            As the case in Qihang Tyre, the CBP data on the record here demonstrate
            that the largest exporters, by volume, “were not only the two largest …
            but also accounted for a substantial portion of the subject merchandise
            exports of all exporters and producers for which Commerce had
            remaining requests for review.” Commerce therefore had a basis,
            grounded in substantial record evidence and according to a statutorily-
            authorized method, to conclude that the two largest exporters were
            representative of all exporters and producers for which a review had
            been requested. The mandatory respondents in this case, Bonuts and PT,
            represent the vast majority of exports of subject merchandise, by volume,

                                                  4
        Case 1:20-cv-03911-MAB Document 27                Filed 09/16/21     Page 9 of 23




            during the POR. In Albemarle, the Court opined that “the very fact that
            the statute contemplates using data from the largest volume exporters
            suggests an assumption that those data can be viewed as representative
            of all exporters.” The Court further stated that “the statute assumes that,
            absent such evidence, reviewing only a limited number of exporters will
            enable Commerce to reasonably approximate the margins of all known
            exporters.” As Primesource noted, the CIT stated that, “{t}he
            representativeness of the investigated exporters is the essential
            characteristic that justifies an ‘all others’ rate based on a weighted
            average for such respondents.” In the instant review, under section
            777A(c)(2), we examined the largest exporters, by volume, which also
            account for the vast majority of the total volume of subject exports
            during the POR. Thus, the rates assigned to the mandatory respondents
            are representative unless substantial evidence shows otherwise, whether
            we had calculated a zero rate, a de mininis rate, or assigned to them a
            rate based entirely on facts available.

Final IDM at 10-11, 13 (PR 90) (citing Qingdao Qihang Tyre Co. v. United States,

308 F. Supp. 3d 1329, 1363 (CIT 2018)).

       Therefore, the statute at 19 U.S.C. § 1673d (c)(5)(B), the SAA, and judicial precedents all

support Commerce’s calculation of the all-others rate based on an average of the total AFA

margins assigned to Bonuts and PT. PrimeSource and Cheng Ch offer no real counterargument

on these points. See PrimeSource Brief at 10-13; Cheng Ch Brief at 2-6.

       B.      Commerce’s Calculation of the All-Others Rate Is Supported by Substantial
               Evidence Because There Is No Substantial Evidence That the All-Others
               Rate Is Not Reasonably Reflective of the Non-Selected Companies’ Potential
               Dumping Margins

       The bulk of PrimeSource’s and Cheng Ch’s arguments focuses on their contention that

Commerce erred in applying the expected method to calculate the all-others rate because,

allegedly, substantial evidence demonstrates that the resulting all-others rate is not reasonably

reflective of the non-selected companies’ potential dumping margins. See PrimeSource Brief at

13-34; Cheng Ch Brief at 3-5.

       Commerce considered and rejected similar arguments in the underlying administrative

review. Commerce found that there is no substantial evidence that the non-selected companies’

                                                 5
       Case 1:20-cv-03911-MAB Document 27                Filed 09/16/21     Page 10 of 23




potential dumping margins are different from those of the mandatory respondents so that the

agency should deviate from the expected method of calculating the all-others rate. Commerce

explained that the history of margins in this proceeding shows that three out of five segments

resulted in AFA rates being assigned to mandatory respondents. “Therefore, if there is any

pattern from segment-to-segment of the behavior of examined respondents, that pattern

demonstrates that, most of the time, the mandatory respondents have failed to cooperate and have

been assigned a rate based on AFA.” Final IDM at 14 (PR 90).

       For example, PT, a mandatory respondent in every segment, has been assigned margins

ranging from zero to 78.17% (based on total AFA). See id. Bonuts has been assigned the total

AFA rate every time it was selected as a mandatory respondent due to its uncooperative

behavior, including in the first review, the second review, and the fourth review (the instant

review). See id. at 14-15. Unicatch, another frequent mandatory respondent, received an AFA

margin in the first review, a margin of 6.16% in the second review, and a margin of 27.69% in

the third review (representing a 350% increase from the second review). See id. at 15.

Commerce reasonably concluded:

            Essentially, Huttig et al.’s listing of the calculated margins as
            “substantial evidence” lacks acknowledgement of the consistently
            upward trend of those margins, review to review, especially the 350
            percent increase for Unicatch. Additionally, the non-examined
            companies argue that the review-specific rate assigned to them is not a
            “commercial reality.” However, as 73 of 75 of the non-examined
            companies have never been examined in any segment of the proceeding,
            there is no evidence on this record or any other record that the 78.17
            percent rate does not reflect their commercial reality. Their claim is not
            substantiated by any record evidence. Huttig et al. argues that the
            Solianus decision does not support the record in this review because “the
            ‘sanctioned methodology was improperly applied in this administrative
            proceeding’ and {Huttig} has provided substantial evidence establishing
            that the 78.17 percent ‘all-others’ rate is unreasonably high or
            unrepresentative of ‘all other’ exporters.” Based on Commerce’s
            analysis of all the assigned rates, segment to segment, it is apparent that

                                                 6
       Case 1:20-cv-03911-MAB Document 27                 Filed 09/16/21      Page 11 of 23




            there is no pattern of “low” margins in this proceeding, as claimed by
            Huttig et al. Thus, the evidence on the record does not show that the
            assumed representativeness (as recognized in Albemarle) for mandatory
            respondents should not apply. We find that the facts here do not present
            a situation where our methodology is unreasonable.

Final IDM at 15 (PR 90).

       PrimeSource argues that all-others rates calculated using AFA rates are “inherently”

unrepresentative of the rates of non-selected companies and claims CAFC has distinguished the

use of AFA from zero/de minimis rates when calculating the all-others rate. See PrimeSource

Brief at 15-21. Essentially, PrimeSource would have the Court read “or are determined entirely

under section 1677e of this title” (i.e., rated determined based on total AFA) out of 19 U.S.C.

§ 1673d (c)(5)(B), so that Commerce would use the expected method to calculate the all-others

rate only when all mandatory respondents have received zero or de minimis margins, but not

when all of them have received AFA margins. This is against basic canons of statutory

construction. See, e.g., Salman Ranch Ltd. v. United States, 573 F.3d 1362 (Fed. Cir. 2009) (“A

cardinal rule of statutory construction is that courts should construe statutes ‘so as to avoid

rendering superfluous’ any statutory language.” (citing Astoria Fed. Sav. & Loan Ass’n v.

Solimino, 501 U.S. 104, 112 (1991)).

       Indeed, none of the cases cited by PrimeSource supports this claim. In Albemarle,

Commerce deviated from the expected method and used data from a previous review to

determine the separate rate, which the CAFC found unreasonable because there was no

substantial evidence that the separate rate companies’ dumping was different from that of the

mandatory respondents. See Albemarle, 821 F.3d at 1353-1359. Although both mandatory

respondents in that case received de minimis margins, there is nothing in the CAFC’s holding

that implies the presumed representativeness of mandatory respondents’ dumping for non-



                                                  7
       Case 1:20-cv-03911-MAB Document 27               Filed 09/16/21     Page 12 of 23




selected companies’ dumping would be any less if mandatory respondents received AFA

margins instead of zero or de minimis margins.

       Similarly, in Changzhou Hawd, Commerce deviated from the expected method and

assigned a separate rate that, though not specified numerically, was declared to be more than de

minimis, when all three mandatory respondents received zero or de minimis margins, which was

held to be unreasonable by the CAFC because Commerce failed to demonstrate with substantial

evidence that the separate rate companies’ dumping was different from that of the mandatory

respondents. See Changzhou Hawd, 848 F.3d at 1011-1012. Again, the court emphasized that

“recognizing that the presumption of representativeness may be overcome, Albemarle holds that,

in order to depart from the expected method, ‘Commerce must find based on substantial

evidence that there is a reasonable basis for concluding that the separate respondents’ dumping is

different.” See id. at 1012. The court also made no distinction between AFA rates and zero/de

minimis rates when it comes to the representativeness of the mandatory respondents’ dumping.

       In Yangzhou Bestpak, Commerce deviated from the expected method and calculated a

separate rate that was a simple average of one mandatory respondent’s de minimis margin and

another mandatory respondent’s AFA China-wide rate. Yangzhou Bestpak Gifts & Crafts Co.,

Ltd. v. United States, 716 F.3d 1370, 1374-1376 (Fed. Cir. 2013). The CAFC held that as a

matter of law, this method met the statute’s standard of “any reasonable method,” and held that

the statute and the SAA “explicitly allow Commerce to factor both de minimis and AFA rates

into the calculation methodology.” Id. at 1378. However, the court found that this method was

not reasonable as applied in that case, because there was no substantial evidence on the record

showing that such a determination reflects the separate rate companies’ economic reality. See id.

at 1378-1380. The court did not invalidate the method used in that case because one mandatory



                                                 8
       Case 1:20-cv-03911-MAB Document 27                Filed 09/16/21      Page 13 of 23




respondent received an AFA rate, but because the resulting separate rate did not reflect the

separate rate companies’ economic reality.

       In contrast, here, Commerce used the expected method, unlike Albemarle, Changzhou

Hawd, and Yangzhou Bestpak, where in each instance Commerce deviated from the expected

method. In addition, after examining the history of margins determined in this proceeding,

Commerce found no evidence that the mandatory respondents’ dumping was not representative

of the experience of non-selected companies, as discussed above. See Final IDM at 13-15 (PR

90). Therefore, Commerce has fulfilled all requirements set out in the statute, the SAA, and the

judicial precedents in using the expected method to calculate the all-others rate, and its

determination should be affirmed.

       PrimeSource also attempts to downplay the multiple AFA margins assigned to mandatory

respondents in the history of this proceeding, as Commerce pointed out in its Final IDM

discussed above, and instead attempts to highlight the lower, calculated margins for mandatory

respondents. See PrimeSource Brief at 21-25. However, merely because Commerce has

calculated non-AFA margins in the past does not diminish the significance of the multiple AFA

margins in the history of this proceeding. Given the multiple AFA margins and the fluctuating

calculated margins received by PT and Unicatch, Commerce reasonably determined that “there is

no pattern of ‘low’ margins in this proceeding, . . . Thus, the evidence on the record does not

show that the assumed representativeness (as recognized in Albemarle) for mandatory

respondents should not apply.” Final IDM at 15 (PR 90).

       PrimeSource next argues that Commerce could have solicited further information from

the non-selected companies concerning their potential dumping margins. See PrimeSource Brief

at 25. In particular, PrimeSource argues that this is especially true with Liang Chyuan, a non-



                                                 9
       Case 1:20-cv-03911-MAB Document 27                 Filed 09/16/21     Page 14 of 23




selected company that submitted a letter to Commerce stating its willingness to submit responses

to the agency’s antidumping duty questionnaire. See id. at 26-27. However, non-selected

companies had multiple opportunities to present such information to Commerce yet chose not to

do so. For example, they could have submitted factual information concerning their potential

dumping margins or the non-representativeness of mandatory respondents’ margins by the

deadlines established in 19 C.F.R. § 351.301(c). They could have requested voluntary

respondent status by submitting questionnaire responses by the deadlines set for mandatory

respondents pursuant to 19 U.S.C. § 1677m(a)(1)(A)(i). However, none of them did so.

       Although Liang Chyuan stated that it was willing to submit questionnaire responses, it

nevertheless did not submit any such responses by the deadlines set for the mandatory

respondents, thus failing to meet the requirement of 19 U.S.C. § 1677m(a)(1)(A)(i). See Mid

Continent’s Request for Total AFA to PT and Opposition to Liang Chyuan’s Request at 2-4 (PR

53); see also, Final IDM at 20 (discussing Liang Chyuan’s failure to meet the statutory directive

to participate as a voluntary respondent) (PR 90).

       In addition, PrimeSource argues that the non-selected companies’ potential margins are

lower than the all-others rate calculated by Commerce in this review because they received lower

all-others rates in past reviews or because calculated margins in past reviews are lower than the

all-others rate in this review. See PrimeSource Brief at 27-34. However, merely because the

non-selected companies received lower all-others rates in past reviews or because calculated

margins in past reviews are lower than the all-others rate in this review, it does not mean the all-

others rate in this review is aberrational or not reflective of the non-selected companies’ potential

margins. After all, “each administrative review is a separate exercise of Commerce’s authority

that allows for different conclusions based on different facts in the record.” Albemarle, 821 F.3d



                                                 10
       Case 1:20-cv-03911-MAB Document 27                Filed 09/16/21      Page 15 of 23




at 1357 (citing Qingdao Sea–Line Trading Co., v. United States, 766 F.3d 1378, 1387 (Fed. Cir.

2014). More importantly, in order to justify a deviation from the expected method of calculating

the all-others rate, there needs to be substantial evidence that rebuts the presumption of the

representativeness of mandatory respondents’ dumping, and lower all-others rates in past reviews

or lower calculated margins in past reviews does not rebut such a presumption. PrimeSource

essentially argues that when mandatory respondents received lower calculated margins in past

reviews (and hence the lower all-others rates calculated for non-selected companies in past

reviews), their dumping was representative of the non-selected companies’ dumping. Yet when

mandatory respondents received AFA margins in this review, they are suddenly not

representative of the non-selected companies. PrimeSource’s reasoning is thus completely

incongruous. Without more, the Court should not conclude this constitutes substantial evidence

that rebuts the presumption embedded in the statutory scheme for calculating all-others rate.

       Cases cited by PrimeSource for support are all distinguishable from the instant case. For

example, in Changzhou Wujin Fine Chemical Factory Co., Ltd. v. United States, 701 F.3d 1367

(Fed. Cir. 2012), the CAFC held that Commerce acted arbitrarily in calculating a separate rate

based on an average of the de minimis rate calculated for one mandatory respondent and a

hypothetical AFA rate based on U.S. price data from a non-cooperating respondent. The court

pointed out that:

            Indeed, the only AFA rates contemplated under section 1673d(c)(5)(B)’s
            simple average methodology are those determined for “individually
            investigated” parties. Such rates are generally based on verified data, see
            19 U.S.C. § 1677m(i)(1), and bear a reasonable relationship to the
            party’s actual business practices. See Gallant Ocean, 602 F.3d at 1323
            (even “{a}n AFA rate must be a reasonably accurate estimate of the
            respondent’s actual rate, albeit with some built-in increase intended as a
            deterrent” (internal quotation marks omitted)). Substitution of a
            hypothetical “AFA rate” inapplicable to any individually investigated


                                                 11
       Case 1:20-cv-03911-MAB Document 27                Filed 09/16/21     Page 16 of 23




            party is neither suggested nor compelled by the statute, particularly
            where the sole impact of that substitution will be on cooperating parties.

Changzhou Wujin, 701 F.3d at 1379. Here, Commerce used total AFA determined for

individually examined respondents Bonuts and PT, not some hypothetical AFA rate. Therefore,

Changzhou Wujin is distinguishable.

       In Navneet Publications (India) Ltd. v. United States, 999 F. Supp. 2d 1354 (CIT 2014),

Commerce calculated the all-others rate based on a simple average of zero margins calculated for

two mandatory respondents and total AFA margins assigned to two uncooperative respondents

that failed to respond to Commerce’s Q&V questionnaires (who were not selected as mandatory

respondents). Navneet, 999 F. Supp. 2d at 1357. In other words, Commerce did not use the

expected method, unlike the instant proceeding, rendering this case inapposite. Instead, in

Navneet, Commerce based its calculations on margins for two mandatory respondents but also

two companies not selected for mandatory examination; in contrast, both the AFA margins at

issue in the instant appeal were assigned to mandatory respondents.

       In GODACO Seafood Joint Stock Co. v. United States, 494 F. Supp. 3d 1294 (CIT 2021),

Commerce deviated from the expected method and the court held that substantial evidence on the

record did not support such a deviation. See id. at 1305-1306. In contrast, Commerce used the

expected method to calculate the all-others rate here.

       Indeed, this case is more similar to Solianus, Inc. v. United States, 391 F. Supp. 3d 1331

(CIT 2019) and Mid Continent Steel & Wire, Inc. v. United States, 321 F. Supp. 3d 1313 (CIT

2018). In Solianus, the court affirmed Commerce’s calculation of the all-others rate based on an

average of the de minimis dumping margin calculated for one mandatory respondent and two

total AFA margins assigned to two other mandatory respondents, using the expected method.

The court explained:


                                                12
       Case 1:20-cv-03911-MAB Document 27                 Filed 09/16/21      Page 17 of 23




            Not only does Commerce’s chosen methodology find support in the text
            of section 1673d(c)(5)(B) and the court’s precedents, but Plaintiffs have
            failed to advance either a legal or factual reason why the Department’s
            methodology is flawed as applied to this administrative review.

                                    *       *       *

            But as it stands, Plaintiffs have failed to allege any specific error in the
            Department’s application of the methodology to the facts of this case.
            That is, Plaintiffs have offered no reason why the resulting 30.15 percent
            all-others rate failed to “reflect{ } economic reality” of the “all-other”
            firms. The court need not (and will not) take Plaintiffs at their word that
            “{o}n its face, this rate does not bear a connection to the actual
            production experience and sales costs of an actual cooperating Korean
            producer or exporter.” Indeed, the Department has justified the
            application of the sanctioned methodology to calculating the all-others
            rate. First, the Department selected Down Nara and Huvis as mandatory
            respondents in the investigation based on the assumption that, as the
            largest volume exporters, they were “representative of the rest of the
            market.” Additionally, the 45.23 percent AFA rate was corroborated by
            “compar{ing} the 45.23 percent margin to the transaction-specific
            dumping margins that {the Department} calculated for TCK.” And, in
            its analysis, Commerce “found that the dumping margin of 45.23 percent
            {was} not significantly higher than the highest transaction-specific
            margin calculated for TCK, and therefore {was} relevant and {had}
            probative value.” Plaintiffs do not dispute these findings. Nor do
            Plaintiffs dispute the claim that “no information on the record { }
            supports Solianus’ claim that it is like TCK but unlike Down Nara and
            Huvis.” Without more evidence to support the claim that the resulting
            rate is not fairly representative of “all other” exporters, the court sustains
            the Department’s application of the simple average methodology to
            calculate the all-others rate.

Solianus, 391 F. Supp. 3d at 1339-1340 (citations omitted). Similar to the plaintiffs in Solianus,

non-selected companies here have “failed to allege any specific error in the Department’s

application of the methodology to the facts of this case. That is, {they} have offered no reason

why the resulting {78.17} percent all-others rate failed to ‘reflect{ } economic reality’ of the

‘all-other’ firms. The court need not (and will not) take {non-selected companies} at their word

that ‘{o}n its face, this rate does not bear a connection to the actual production experience and

sales costs of an actual cooperating . . . producer or exporter.’” Id. at 1339.


                                                 13
       Case 1:20-cv-03911-MAB Document 27               Filed 09/16/21     Page 18 of 23




       In Mid Continent, Mid Continent argued that the separate rate, which was based on one

mandatory respondent’s (Stanley) dumping margin because the other mandatory respondent

received a total AFA rate, was unreasonable as applied and did not reflect the potential dumping

margins of separate rate companies, because Stanley’s rate had been much lower than rates

calculated for other individually examined respondents in all previous reviews. See Mid

Continent, 321 F. Supp. 3d at 1322-1323. The CIT rejected this argument, stating:

           the rates assigned to non-Stanley respondents in prior segments do not
           demonstrate that the general rule was unreasonable as applied. It is a
           commonplace [sic] that each “‘administrative review is a separate
           exercise of Commerce’s authority that allows for different conclusions
           based on different facts in the record.’” Albemarle, 821 F.3d at 1357
           (quoting Qingdao, 766 F.3d at 1387). Indeed, part of the idea behind
           periodic reviews is to test if respondents that previously dumped have
           mended their ways. While the Federal Circuit has identified
           circumstances where it may, nonetheless, be reasonable to use
           information from prior segments, those circumstances are not present
           here. For example, Mid Continent makes no argument that “the overall
           market and the dumping margins have not changed from period to
           period.” Id. On the contrary, the fluctuation in margins over the last
           several segments suggests otherwise. Thus, “{t}his is not a situation in
           which there was any consistency with respect to the dumping margins of
           the individually examined respondents throughout the reviews.” Id.
           Additionally, there has been no allegation that the Separate Rate
           Companies have failed to cooperate with Commerce such that the use of
           higher rates from a prior segment may be justified as AFA on deterrence
           grounds. See id.; see also Changzhou Wujin Fine Chem. Factory Co. v.
           United States, 701 F.3d 1367, 1378 (Fed. Cir. 2012) (“Deterrence is not
           relevant here, where the ‘AFA rate’ only impacts cooperating
           respondents.”).

           Finally, even if circumstances were such that it was reasonable to look to
           information from prior segments, it is difficult to see how the prior rates
           of non-Stanley mandatory respondents from the last six reviews and a
           new shipper review are probative of the Separate Rate Companies’
           dumping during the POR, when only two of those respondents are
           among the seventeen Separate Rate Companies chosen for the
           underlying review: Tianjin Jinghai County Hongli Industry and Business
           Co., Ltd. (“Hongli”) and Tianjin Jinchi Metal Products Co., Ltd.
           (“Jinchi”). See 81 Fed. Reg. at 19,218. While it is true that Hongli and
           Jinchi have been individually examined before, these examinations took
           place in the second and third annual reviews, which covered the 2009 to
                                               14
       Case 1:20-cv-03911-MAB Document 27               Filed 09/16/21     Page 19 of 23




            2010, and 2010 to 2011 periods, respectively—that is, several years prior
            to the POR of the underlying review. Thus, there is little to suggest that
            Hongli’s and Jinchi’s prior rates would be indicative of the “economic
            reality and actual dumping margins,” of the Separate Rate Companies
            during the POR, as Mid Continent suggests.

Id. at 1323-1324. Similarly, here, lower all-others rates or lower calculated margins in past

reviews “do not demonstrate that the general rule was unreasonable as applied,” and it is difficult

to see how the prior rates are probative of the non-selected companies’ dumping during the POR

when only one of them has been previously examined.

       In summary, given the multiple AFA margins and the fluctuating calculated margins

received by mandatory respondents in the history of this proceeding, there is no substantial

evidence on the record that shows that the non-selected companies’ potential dumping margins

are different from those of the mandatory respondents so that Commerce should deviate from the

expected method of calculating the all-others rate.

       C.      Commerce Reasonably Determined Not to Pull Forward Rates from Past
               Reviews as the All-Others Rate

       Finally, PrimeSource argues that Commerce should have pulled forward the rates

calculated for the non-examined companies in past reviews as the all-others rate in the instant

review. See PrimeSource Brief at 35-42.

       However, as discussed above, there is no substantial evidence on the record to support a

deviation from using the expected method to calculate the all-others rate. Thus, Commerce has

no reason to resort to pulling forward rates from past reviews. In addition, as Commerce

explained in the Final IDM, “{t}he act of ‘pulling forward’ a company-specific rate or a

calculated review-specific rate for non-examined companies from a ‘temporally proximate’

review contravenes the Federal Circuit’s explicit opinion in Albemarle.” Final IDM at 17 (PR

90).


                                                15
       Case 1:20-cv-03911-MAB Document 27               Filed 09/16/21   Page 20 of 23




       PrimeSource claims that Commerce has a practice to pull forward rates, citing Aluminum

Extrusions from the People’s Republic of China: Final Results of Countervailing Duty

Administrative Review and Rescission of Review; 2015, 82 Fed. Reg. 57,951 (Dep’t of

Commerce Dec. 8, 2017) and accompanying Issues and Decision Memorandum (“Aluminum

Extrusions CVD 2017”). However, as Commerce explained in the Final IDM, Aluminum

Extrusions CVD 2017 relies on two administrative cases that pre-dated Albemarle, and there is a

preponderance of other administrative cases in which Commerce has relied on the expected

method following Albemarle. Final IDM at 17-18 (PR 90). In any event, Commerce’s

administrative determinations are not binding on this Court.

       PrimeSource’s reliance on Tapered Roller Bearings and Parts Thereof, Finished and

Unfinished, from the People’s Republic of China: Final Results of Antidumping Duty

Administrative Review, and Rescission of New Shipper Review; 2015-2016, 83 Fed. Reg. 1,238,

1,239 (Dep’t of Commerce Jan. 10, 2018) (“TRBs”) and Drawn Stainless Steel Sinks from the

People’s Republic of China: Preliminary Results of the Antidumping Duty Administrative Review

and Preliminary Determination of No Shipments; 2016-2017, 83 Fed. Reg. 658, 659 (Dep’t of

Commerce Jan. 5, 2018) (“Sinks”) is equally misplaced. As the agency explained in its Final

IDM, in TRBs and Sinks, “Commerce neither calculated any individual rates nor assigned any

rates based on facts available.” Final IDM at 18 (PR 90). Instead, Commerce found the

mandatory companies to be part of the China-wide entity and assigned them the China-wide

rates. In contrast, here, Commerce has assigned AFA rates to two non-cooperative mandatory

respondents in a market economy (Taiwan).




                                               16
       Case 1:20-cv-03911-MAB Document 27                Filed 09/16/21      Page 21 of 23




       Therefore, Commerce reasonably determined not to pull forward rates from past reviews

as the all-others rate as there is no substantial evidence on the record to support a deviation from

using the expected method to calculate the all-others rate.

II.    CONCLUSION

       For the reasons discussed above, the Court should deny PrimeSource’s and Cheng Ch’s

motions for judgment upon the agency record and affirm Commerce’s Final Results in all

respects.

                                              Respectfully submitted,

                                              /s/ Adam H. Gordon
                                              Adam H. Gordon
                                              Jennifer M. Smith
                                              Ping Gong
                                              Lauren Fraid
                                              THE BRISTOL GROUP PLLC
                                              1707 L Street, N.W.
                                              Suite 570
                                              Washington, DC 20036
                                              T: (202) 991-2700
                                              E: adam.gordon@bristolgrouplaw.com
                                              Counsel to Mid Continent Steel & Wire, Inc.

Dated: September 16, 2021




                                                 17
       Case 1:20-cv-03911-MAB Document 27             Filed 09/16/21    Page 22 of 23




                            CERTIFICATE OF COMPLIANCE

       Pursuant to Chamber Procedure 2(B)(1) and the Scheduling Order issued by this Court on

March 18, 2021 (CM/ECF No. 23), the undersigned certifies that this brief complies with the

word limitation requirement. The word count for Defendant-Intervenor Mid Continent Steel &

Wire, Inc.’s Response Brief, as computed by The Bristol Group PLLC’s word processing system

Microsoft Word 2016, is 5,338 words.



                                            /s/ Ping Gong
                                            Ping Gong
                                            THE BRISTOL GROUP PLLC
                                            Counsel to Mid Continent Steel & Wire, Inc.
Dated: September 16, 2021
        Case 1:20-cv-03911-MAB Document 27                Filed 09/16/21     Page 23 of 23




                                 CERTIFICATE OF SERVICE

        I hereby certify that on the 16th day of September, 2021, I electronically filed a copy of

the forgoing using the CM/ECF system, which sent a notification of such filing to counsel of

record for all parties.


                                              /s/ Ping Gong
                                              Ping Gong
                                              THE BRISTOL GROUP PLLC
                                              Counsel to Mid Continent Steel & Wire, Inc.
Dated: September 16, 2021
